17-22453-rdd         Doc 738       Filed 12/14/20 Entered 12/14/20 18:16:30                     Main Document
                                               Pg 1 of 14



ROBINSON BROG LEINWAND GREENE                                       Presentment Date and Time:
 GENOVESE & GLUCK P.C.                                              January 6, 2021 at 12:00 p.m.
875 Third Avenue
New York, New York 10022
A. Mitchell Greene
Attorneys for the Debtors and Debtors in
Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                              Chapter 11

EAST VILLAGE PROPERTIES, LLC,                                       Case No: 17-22453-rdd
et al.1
                                                                    (jointly administered)
                                       Debtors.
----------------------------------------------------------X

                MOTION FOR ORDER (A) APPROVING
      SETTLEMENT AGREEMENT PURSUANT TO RULE 9019 OF THE
 FEDERAL RULES OF BANKRUPTCY PROCEDURE; (B) RESOLVING DEBTORS’
OBJECTION TO PROOFS OF CLAIM FILED BY THE OFFICE OF THE ATTORNEY
               GENERAL OF THE STATE OF NEW YORK
                AND (C) GRANTING RELATED RELIEF

TO THE HONORABLE ROBERT D. DRAIN,
UNITED STATES BANKRUPTCY JUDGE:

         East Village Properties, LLC, et al., the debtors and debtors in possession (the

“Debtord”), by its attorneys, Robinson Brog Leinwand Greene Genovese & Gluck P.C., seek

entry of an order (a) approving the Assurance of Discontinuance (the “Settlement Agreement”) 2

between the Office of the Attorney General of the State of New York (“AG”) and Madison

Realty Capital Advisors, LLC (“Madison”) pursuant to Section 105 of Title 11 of the United

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtors’ taxpayer identification number are
as follows: East Village Properties LLC (1437); 223 East 5th Street LLC (8999); 229 East 5th Street LLC (8348);
231 East 5th Street LLC (4013); 233 East 5th Street LLC (8999); 235 East 5th Street LLC (1702); 228 East 6th Street
LLC (2965); 66 East 7th Street LLC (1812); 27 St Marks Place LLC (1789); 334 East 9th Street LLC (7903); 253
East 10th Street LLC (4317); 325 East 12th Street LLC (0625); 327 East 12th Street LLC (7195); 329 East 12th Street
LLC (0475); 510 East 12th Street LLC (1469); and 514 East 12th Street LLC (7232).
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Settlement
Agreement. The Settlement Agreement is attached hereto as Exhibit A.

{01062560.DOCX;6 }
17-22453-rdd           Doc 738      Filed 12/14/20 Entered 12/14/20 18:16:30             Main Document
                                                Pg 2 of 14



States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”); (b) resolving the Debtors’ objection to the proofs of claim

filed by the AG against the Debtors’ Estates; and (c) granting related relief. In support thereof,

the Debtors respectfully represent:

                                      JURISDICTION AND VENUE

         1.          This Court has jurisdiction of this application pursuant to sections 1334 and 157

of title 28 of the United States Code (the “Judicial Code”).

         2.          This motion has been referred to this Court for consideration pursuant to Section

157 of the Judicial Code and the Standing Order of Reference Regarding Title 11 (S.D.N.Y. Feb

1, 2012) (Preska, C.J.).

         3.          This is a core proceeding arising under title 11 of the United States Code. See 28

U.S.C. §157(b)(1).

         4.          Venue of this application in this district is proper pursuant to section 1409 of the

Judicial Code. The statutory predicate for the relief sought herein are sections 105 of the

Bankruptcy Code and Bankruptcy Rule 9019.

                                              BACKGROUND

         5.          On March 28, 2017 (the “Petition Date”), the Debtors commenced with this

Court voluntary cases under the Bankruptcy Code. The Debtors are authorized to operate their

businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. The Debtors’ Chapter 11 Cases are being jointly administered for

procedural purposes only.

         6.          The Debtors own fifteen residential apartment building located in the East Village

area of New York City located at 27 St. Marks Place, 514 East 12th Street, 223 East 5th Street,

229 East 5th Street, 231 East 5th Street, 233 East 5th Street, 235 East 5th Street, 66 East 7th Street,

{01062560.DOCX;6 }                                 2
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30           Main Document
                                               Pg 3 of 14



253 East 10th Street, 510 East 12th Street, 228 East 6th Street, 325 East 12th Street, 327 East 12th

Street, 329 East 12th Street and 334 East 9th Street (collectively, the “Properties”). The Debtors’

Properties are encumbered by five mortgages granted in favor of its secured creditor, EVF1 LLC

(“EVF1”). EVF1 is an affiliate of Madison. As of the Petition Date, the Debtors were in default

of their obligations to EVF1. EVF1 accelerated each of the loans and commenced an action to

foreclose the mortgages in the Supreme Court of the State of New York, County of New York,

Index No. 850052/2017. In order to avoid the potential loss of the Properties to a foreclosure,

the Debtors sought the protections afforded them by the Bankruptcy Code in order to preserve

the Properties and resolve their disputes with EVF1.

         7.          Debtors engaged in discussions with EVF1 in an effort to globally resolve the

EVF1 claims both prior and subsequent to the Petition Date. Negotiations with EVF1 were

lengthy and extensive and resulted in an agreed to cash collateral stipulation which established

various milestones for the Debtors’ cases including deadlines for filing and confirming a plan of

reorganization. Debtors complied with or otherwise obtained written extensions of the milestone

deadlines and prepared and filed a plan and disclosure statement, which documents were

subsequently amended and/or modified and which provided for either EVF1 to fund the plan or

for the proceeds of the sale of the Properties to an entity that outbids EVF1 to fund the plan. A

notice of auction sale of the Properties was published in the New York Real Estate Journal, but

did not result in there being any qualified bidders for the Properties.

         8.          In addition, prior to the Petition Date, Debtors’ prior management, Brookhill

Management and Raphael Toledano (“Toledano”), were removed from managerial authority of

the Debtors and the Properties by their Board, including the Independent Director. Part of the

global resolution of the EVF1 claims included installing new management over the Properties.




{01062560.DOCX;6 }                                3
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30                   Main Document
                                               Pg 4 of 14



Silverstone Property Group (“SPG”) has acted as property manager throughout these

proceedings.

         9.          An order entered on April 25, 2017 established June 1, 2017 as the bar date for

the filing of general proofs of claim against the Debtors and September 25, 2017 as the bar date

for the filing of claims by governmental units. After the general bar date passed, Debtors,

through their counsel filed various motions objecting to claims and have successfully resolved a

significant amount of claims filed in these cases by stipulation or order expunging, reducing or

otherwise fixing the claims in agreed to amounts.

         10.         Debtors’ plan and disclosure statement were initially filed in May 2017 and were

subsequently amended. The Debtors’ second amended disclosure statement was approved by

order entered on July 5, 2017. RBLGGG served the required solicitation materials and a ballot

certification with respect to the Debtors’ second amended plan3 was filed on October 19, 2017

reflecting that three impaired classes of claims cast ballots voting to accept the plan and one

impaired class of claims cast ballots voting to reject the plan.

         11.         The Debtors’ proposed third amended joint plan of reorganization4 provided for

the substantive consolidation of the Debtors and their estates for purposes of implementing the

plan. The plan, which was to be implemented by funding in the amount of $13,500,000 from

EVF1, in exchange for EVF1 taking title to the Properties, provided for distribution to general

unsecured creditors on a pro rata basis. Debtors anticipated a substantial distribution to general

unsecured creditors holding allowed claims.



3
  The plan was amended by the filing of the Third Amended Joint Plan of Reorganization of East Village Properties
LLC and Affiliate Debtors on October 10, 2017, a date after the solicitation materials were served in accordance
with the order approving the disclosure statement. Debtors submit that the modifications to the third amended plan
did not require further solicitation of ballots.
4
  See Third Amended Joint Plan of Reorganization of East Village Properties LLC and Affiliated Debtors (ECF doc.
no. 248).


{01062560.DOCX;6 }                                  4
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30                     Main Document
                                               Pg 5 of 14



         12.         However, in September 2017, the AG, through their Consumer Frauds Bureau

filed proofs of claim5 (the “AG Proofs of Claim”) against each of the Debtors alleging as their

basis: “Investigation for fraud, illegality and deceptive practices” and seeking restitution and

statutory penalties in the amount of $5,000,000, which claims, if recognized as valid, would

result in a substantial dilution of the unsecured creditor distribution, including tenants, the

constituency the AG is charged with protecting.

         13.         The investigation referenced in the AG Proofs of Claim was the investigation of

Madison and Toledano and certain of their respective affiliates and included an investigation into

Toledano’s acquisition of the subject Properties which acquisition was funded by loans

originated by EVF1.

         14.         On November 8, 2018, the Debtors’ filed their objection to the AG Proofs of

Claim on the basis that, amongst other arguments, the AG Proofs of Claim are duplicative; failed

to attach documentation to support the claims being asserted; sought remedies that were

injunctive in nature and inapplicable in the Debtors’ cases; and if allowed would serve only to

negatively impact other creditors, including the tenants at the Properties, the constituency the AG

is charged with protecting. The claim objection has been carried as the parties engaged in

settlement negotiations.

         15.         In June 2019, the AG filed a complaint against Toledano and certain other

defendants which was resolved by a consent and stipulation signed on June 19, 2019 and a

consent order and judgment entered on August 5, 2019.




5
 A total of 16 claims were filed by the AG. A $5,000,000 claim was filed in each of the jointly administered
Debtors’ cases, each duplicative of the other. For purposes of this motion, the resolution of the AG Proofs of Claim
assumes that the claim filed in the lead Debtor case: In re East Village Properties LLC, claim no. 30, will be the
governing claim and all of the claims filed in the related cases will be expunged in their entirety.


{01062560.DOCX;6 }                                   5
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30                      Main Document
                                               Pg 6 of 14



         16.         The AG and Madison subsequently engaged in negotiations to resolve the AG

investigation of Madison which resulted in the Settlement Agreement, a copy of which is

attached hereto as Exhibit A.

         17.         While the Debtors are not parties to the Settlement Agreement, the Settlement

Agreement globally resolves the AG investigation of Madison and the Debtors and contains a

number of provisions regarding the Properties and EVF1 (or its designee’s) responsibilities in

connection with its eventual ownership of the Properties. These responsibilities include, but are

not limited to, EVF1 contributing the sum of $150,000 to the Debtor’s plan to fund the

settlement of the AG Proofs of Claim; EVF1 consenting to a $1,050,000 rent credit6 to be

distributed to current tenants at the Properties at the AG’s discretion; EVF1 committing to the

placement of ten (10) formerly-homeless families in apartments at the Properties; EVF1 or its

designee taking title to the Properties subject to an agreed upon rent roll which will serve as the

basis for any future rent increases at the Properties in accordance with the terms and conditions

of the Settlement Agreement; EVF1 establishing certain protocols to protect tenant health and

safety; and various reporting requirements.

         18.         The Settlement Agreement requires certain financial and other commitments from

EVF1 (or its designee) that impacted EVF1’s funding of the Debtors’ plan and required Debtors

and EVF1 to modify the plan previously filed and EVF1’s funding commitments therein.

         19.         Simultaneous with the filing of this 9019 motion, the Debtors are filing their

proposed disclosure statement for their joint plan of liquidation, their plan of liquidation and a

motion to consider approval of the disclosure statement and establishing related confirmation

deadlines. The date secured for a telephonic hearing in the event of any objections to the


6 The $1,050,000 rent credit will be issued upon the earlier of (1) approval of the Settlement Agreement; or (2)
March 1, 2021.


{01062560.DOCX;6 }                                   6
17-22453-rdd           Doc 738    Filed 12/14/20 Entered 12/14/20 18:16:30            Main Document
                                              Pg 7 of 14



Settlement Agreement is January 7, 2021 at 10:00 a.m. The requested return date for the

telephonic hearing to consider the adequacy of the information contained in the disclosure

statement is also January 7, 2021 at 10:00 a.m.

         20.         The Debtors’ previously filed plan as well as the proposed plan of liquidation

being filed simultaneously herewith provide for EVF1, or its nominee or designee, to take title to

the Properties on the effective date of the plan. Approval of the Settlement Agreement is

therefore a necessary precursor to the Debtors’ proposed plan of liquidation, which liquidating

plan encompasses the terms of the Settlement Agreement.

         21.         The Settlement Agreement also specifically resolves the AG Proofs of Claim and

the Debtors’ objection to the AG Proofs of Claim. The Plan incorporates the resolution of the

AG Proofs of Claim, separately classifying the AG Proofs of Claim, and providing for its

resolution by the $150,000 settlement sum payment by the Debtors with such payment to be

funded by EVF and the other relief agreed upon in the Settlement Agreement.

         22.         Debtors submit that approval of the Settlement Agreement which specifically

provides for the resolution of the AG Proofs of Claim, advanced their negotiations with EVF1.

As a result, Debtors and EVF1 reached an agreement on EVF1’s funding commitment for the

Debtors’ plan as set forth in the disclosure statement and plan of liquidation being filed

simultaneously herewith, and, subject to Bankruptcy Court approval, the resolution and

conclusion of the Debtors’ cases. Approval of the Settlement Agreement is therefore

appropriate under the circumstances.

         23.         Moreover, the Settlement Agreement requires Bankruptcy Court approval.




{01062560.DOCX;6 }                               7
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30                    Main Document
                                               Pg 8 of 14



          24.        Debtors respectfully refer the Court to the Settlement Agreement for its specific

terms7.

          25.        With respect to the AG Proofs of Claim and the resolution of the Debtors’

objection to the AG Proofs of Claim, Debtors refer the Court to Paragraph 24 of the Settlement

Agreement which provides that the AG Proofs of Claim will be fully and finally resolved in

exchange for EVF1 funding the sum of $150,000 to the AG through the Debtors’ plan and the

other relief agreed upon in the Settlement Agreement.

          26.        The Settlement Agreement requires that the $150,000 settlement sum be paid by

the earlier of the Bankruptcy Court’s approval of this Motion and March 1, 2021. As the hearing

to consider approval of the disclosure statement is scheduled for January 7, 2021 and the

confirmation hearing is currently calendared for February 12, 2021, the parties have agreed that

EVF1 will fund the $150,000 to be held in escrow by Debtors’ counsel prior to December 31,

2020 with such payment to be released to the Attorney General, subject to, and upon approval of

the Settlement Agreement and to the extent released prior to the confirmation hearing, will be

considered a pre-paid plan obligation.

                                          RELIEF REQUESTED

                         APPROVAL OF THE SETTLEMENT AGREEMENT

          27.        By this motion, the Debtors seek entry of an order approving the Settlement

Agreement pursuant to Bankruptcy Rule 9019 and resolving the Debtors’ objection to the AG

Proofs of Claim. The Debtors submit that approval of the Settlement Agreement is in their best

interest and the best interests of their jointly administered estates because it resolves the

$5,000,000 claim asserted against the estates by the AG and promoted the resolution of EVF1’s

7
 Any summary of the Settlement Agreement contained is this Motion is qualified entirely by the terms of the
Settlement Agreement, a copy of which is attached hereto as Exhibit A. In the event of a conflict between this
Motion and the terms of the Settlement Agreement, the Settlement Agreement shall govern.


{01062560.DOCX;6 }                                  8
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30          Main Document
                                               Pg 9 of 14



funding of the Debtors’ plan, providing for the Debtors’ exit from chapter 11 by way of a

confirmed liquidating plan.

         28.         Absent the settlement, the AG, Debtor and EVF1 would be engaged in complex,

time-consuming and expensive litigation.

         29.         Approval of a proposed settlement is within the sound discretion of the

bankruptcy court, See, In re Remsen Partners, Ltd., 294 B.R. 557, 565 (Bankr. S.D.N.Y.

2002) (citing Anaconda-Ericsson, Inc. v. Hessen (In re Teltronics Servs., Inc.), 762 F.2d 185,

189 (2d Cir. 1985)).

         30.         Bankruptcy Rule 9019(a) provides:

                     On motion by the trustee and after notice and a hearing the court
                     may approve a compromise or settlement. Notice shall be given to
                     creditors, the United States trustee, the debtor, and indenture
                     trustees as provided in Rule 2002 and to any other entity as the
                     court may direct.

Fed. R. Bankr. P. 9019(a).

         31.         Neither Bankruptcy Rule 9019 nor any section of the Bankruptcy Code explicitly

sets forth the standards by which a court is to evaluate a proposed settlement for approval.

However, the standards for approval of settlements in bankruptcy cases are well established in

the case law, focusing upon whether the proposed settlement is reasonable and in the best

interests of creditors. See Protective Committee v. Anderson, 390 U.S. 414 (1968), reh’g denied,

391 U.S. 909 (1968).

         32.         In deciding whether a proposed compromise is fair and equitable, reasonable and

in the best interests of creditors, courts in the Second Circuit follow the analysis first articulated

by the Supreme Court in Anderson, as developed and applied by the case law. Thus, courts

assess a proposed settlement based upon a consideration of some or all of the following factors:




{01062560.DOCX;6 }                               9
17-22453-rdd               Doc 738   Filed 12/14/20 Entered 12/14/20 18:16:30           Main Document
                                                 Pg 10 of 14



                     (i)    the relative benefits to be received by creditors under the
                            proposed settlement;
                     (ii)   the likelihood of success in the litigation compared to the
                            present and future benefits offered by the proposed
                            settlement;
                     (iii) the prospect of complex and protracted litigation if
                            settlement is not approved;
                     (iv)   the attendant expense, inconvenience and delay of
                            litigation;
                     (v)    the probable difficulties of collecting on any judgment that
                            might be obtained;
                     (vi)   the competency and experience of counsel who support the
                            proposed settlement;
                     (vii) the extent to which the settlement is the product of arm’s-
                            length bargaining, and not the product of fraud or collusion;
                     (viii) the nature and breadth of any releases to be issued as a
                            result of the proposed settlement; and
                     (ix)   the paramount interest of the creditors and proper deference
                            to their reasonable views.

See City of Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974); In re Ionosphere Clubs,

Inc., 156 B.R. 414, 427 (S.D.N.Y. 1993); In re Purified Down Products Corp., 150 B.R. 519, 522

(S.D.N.Y. 1993); In re International Distribution Centers, Inc., 103 B.R 420, 422 (S.D.N.Y.

1989); In re Fugazy, 150 B.R. 103,106 (Bankr. S.D.N.Y. 1993); In re Drexel Burnham Lambert

Group, Inc., 134 B.R. 499, 506 (Bankr. S.D.N.Y. 1991).

         33.         In evaluating the propriety of a settlement in concert with the foregoing factors,

the court need not conduct a trial, “mini-trial,” or “a rehearsal of the trial” on the merits to

actually resolve the extant factual and legal issues, but must simply consider whether against the

background of those issues, the settlement is reasonable. Newman v. Stein, 464 F. 2d 689, 692

(2d Cir. 1972), cert. denied sub nom. Benson v. Newman, 409 U.S. 1039 (1972). See also,

International Distribution Centers,103 B.R. at 423; Drexel Burnham, 134 B.R. at 496. In so

doing, the court may consider the settlement in the context of its familiarity with the history of

the case, the complexity of the claims alleged, the parties, and the context in which the claims




{01062560.DOCX;6 }                                10
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30            Main Document
                                               Pg 11 of 14



and the settlement arose. See Anderson, 390 U.S. at 444; Purified Down Products, 150 B.R. at

519, 524; International Distribution Centers, 103 B.R. at 423.

         34.         The settlement evaluation process is not designed to substitute the court’s

judgment for that of a trustee. In re Carla Leather, Inc., 44 B.R. 457, 465 (S.D.N.Y. 1984).

While the Court is not expected to “rubber stamp” a proposed settlement, the Court should “give

considerable weight to the informed judgment of the Debtor that the compromise is fair and

equitable and the support of the Committee to the settlement.” See Anderson, 390 U.S. at 444;

Ionosphere, 156 B.R. at 426; International Distribution Centers, 103 B.R. at 423; Drexel, 134

B.R. at 496; Carla Leather, 44 B.R. at 472. As articulated by the district court in International

Distribution Centers, the Court should give weight to the support not only of the Debtor’s

counsel but of other counsel to a settlement in determining the wisdom of the compromise.

International Distribution Centers, 103 B.R. at 423.

         35.         In determining whether the proposed settlement is fair and equitable, two

principles should guide this Court. First, “[c]ompromises are favored in bankruptcy,” 10 Collier

on Bankruptcy, ¶ 9019.01 (Richard Levin & Henry J. Sommer eds.,16th ed.) (citing In re

Sassalos, 160 B.R. 646, 653 (D. Ore. 1993)), and are “a normal part of the reorganization

process.” Anderson, 390 U.S. at 424, 88 S.Ct. at 1163 (quoting Case v. Los Angeles Lumber

Prods. Co., 308 U.S. 106, 130, 60 S.Ct. 1, 14 (1939)); In re A & C Properties, 784 F.2d 1377,

1381 (9th Cir. 1986) (“The law favors compromise and not litigation for its own sake….”); In re

Michael, 183 B.R. at 232 (Bankr. D. Mont. 1995) (“[I]t is also well established that the law

favors compromise.”); In re Best Products Co., 16 B.R. at 50; Nellis v. Shugrue, 165 B.R. 115,

123 (S.D.N.Y. 1994) (Court recognizes “the general rule that settlements are favored….”).

         36.         Second, settlements should be approved if they rise above the lowest point on the

continuum of reasonableness. “[The] responsibility of the bankruptcy judge . . . is not to decide

{01062560.DOCX;6 }                                11
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30            Main Document
                                               Pg 12 of 14



the numerous questions of law and fact raised by the appellants but rather to canvass the issues

and see whether the settlement fall[s] below the lowest point in the range of reasonableness.” In

re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); Drexel Burnham, 138 B.R. at 758–59

(Bankr. S.D.N.Y. 1992); In re Planned Protective Servs., Inc., 130 B.R. 94, 99 n.7 (Bankr. C.D.

Cal. 1991); see generally In re Blair, 538 F.2d 849, 851 (9th Cir. 1976) (Court should not

conduct a “mini-trial” on the merits of a proposed settlement). Thus, the question is not whether

a better settlement might have been achieved or a better result reached if litigation pursued.

Instead, the court should approve settlements that meet a minimal threshold of reasonableness.

Nellis, 165 B.R. at 123; In re Tech. for Energy Corp., 56 B.R. 307, 311-312 (Bankr. E.D. Tenn.

1985); In re Mobile Air Drilling Co., Inc., 53 B.R. 605, 608 (Bankr. N.D. Ohio 1985).

         37.         In In re Iridium Operating LLC, 478 F.3d 452 (2d Cir. 2007), the Second Circuit

identified the following factors in determining whether a settlement is fair and equitable:

                     (1) the balance between the litigation’s possibility of success and
                         the settlement’s future benefits; (2) the likelihood of complex
                         and protracted litigation, “with its attendant expense,
                         inconvenience, and delay,” including the difficulty in collecting
                         on the judgment; (3) “the paramount interests of the creditors,”
                         including each affected class’s relative benefits “and the degree
                         to which creditors either do not object to or affirmatively
                         support the proposed settlement”; (4) whether other parties in
                         interest support the settlement; (5) the “competency and
                         experience of counsel” supporting, and “[t]he experience and
                         knowledge of the bankruptcy court judge” reviewing, the
                         settlement; (6) “the nature and breadth of releases to be
                         obtained by officers and directors”; and (7) “the extent to
                         which the settlement is the product of arm's length bargaining.”

Id. at 462 (citations omitted). These factors seek to balance the probable benefit and potential

cost of pursuing a claim or defense against the cost of the proposed settlement.




{01062560.DOCX;6 }                                12
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30          Main Document
                                               Pg 13 of 14



         38.         Applying the above factors to the Settlement Agreement, the Debtors believe that

it should be approved because it is fair and equitable and clearly falls within the “range of

reasonableness” thereby satisfying the standard for approval.

         39.         The Settlement Agreement, which was negotiated by and between the AG and

EVF1 and which negotiations included the Debtors as it related to the resolution of the AG

Proofs of Claim, was agreed to after a significant and lengthy period of time. The Settlement

agreement provides for the resolution of the $5,000,000 claim of the AG against the Debtors’

estates for a payment in the amount of $150,000 to be funded by EVF1. The Settlement

Agreement also requires various commitments to the tenants at the Properties including a

$1,050,000 rent credit and various safety protocols, all of which will inure to the benefit of the

tenants, many of whom are creditors of the Debtors’ estates. The $1,050,000 rent credit will be

issued on the earlier of (1) approval of the Settlement Agreement; or (2) March 1, 2021. The full

and final resolution of the AG Proofs of Claim for $150,000 to be funded by EVF1 not only

relieves the estate of a significant financial burden, it eliminates the need to prosecute the

pending claim objection motion. Approval of the Settlement Agreement will also further

advance these chapter 11 cases, including the Debtors seeking approval of the disclosure

statement for plan of liquidation being filed simultaneously herewith and thereafter, resoliciting

and confirming their liquidating plan. The resolution of the $5,000,000 AG Proof of Claim for

$150,000 is equivalent to a 3% distribution. The modified liquidating plan provides for an

approximate aggregate 25% return, to be paid over time, to allowed unsecured creditors and

allowed tenant claims. Approval of this financial component of the Settlement Agreement

clearly benefits creditors in addition to the other components of the Settlement Agreement which

provide for significant protections, both financial and otherwise, for the tenant constituency.

Ultimately, the Settlement Agreement provides a substantial benefit to the Debtors, their estates

{01062560.DOCX;6 }                               13
17-22453-rdd           Doc 738     Filed 12/14/20 Entered 12/14/20 18:16:30           Main Document
                                               Pg 14 of 14



and creditors and its approval will result in the anticipated February 12, 2021 confirmation of the

Debtors’ liquidating plan.

         40.         The Debtors submit that the Settlement Agreement is fair and reasonable, falls

well above the lowest level of reasonableness and is in the best interests of the Debtors and their

jointly administered estates and accordingly, the Debtors requests that the Court approve the

Settlement Agreement.

         41.         The Debtors have served a copy of this motion by mail upon (i) the Office of the

United States Trustee, Attn: Serene Nakano, Esq./Shara Cornell, Esq; (ii) all creditors entitled to

notice pursuant to Bankruptcy Rule 9019; and (iii) all parties who filed notices of appearance or

are otherwise entitled to notice in the Debtors’ cases.

         42.         No prior motion for the relief sought herein has been made to this or any other

court.

         WHEREFORE, the Debtors request that this Court enter an order approving the

Settlement Agreement, resolving the Debtors’ objection to AG Proofs of Claim, and that such

other and further relief be granted as may be just and proper.


DATED:               New York, New York
                     December 14, 2020


                                                   ROBINSON BROG LEINWAND GREENE
                                                    GENOVESE & GLUCK P.C.
                                                   Attorneys for the Debtors
                                                   and Debtors in Possession
                                                   875 Third Avenue, 9th Floor
                                                   New York, New York 10022
                                                   Tel. No.: 212-603-6300

                                                   By: /s/ A. Mitchell Greene
                                                           A. Mitchell Greene




{01062560.DOCX;6 }                               14
